                                      UNCLASS1FIEOIILAW ENFORCEMENT SENSITIVE




                                                                                                                                                    DO September 2016

(UIIFOUO) California: Recent Violent Clashes Suggest Heightened
Threat Environment at Lawfully Organized White Supremacist Events
(UI/FOUO) Prepared by the Orange County Intelligence Assessment Center (OCIAC) and the Central California Intelligence
Center (CCIC) with contributions from the Office of Intelligence and Analysis (I&A).

(UI/FOUO) Scope: This Field Analysis Report (FAR) highlights two recent violent domestic extremist clashes in
California, puts them in local and national context, and the appendices provide symbols and behavioral indicators to
assist law enforcement in identifying and mitigating the threat of violence from ideologically-inspired actors.' This
FAR focuses on domestic terrorists who seek to fwther political or social goals through unlawful acts of violence.
Specifically, it considers the activities of anarchist extremists and white supremacist extremists, which are violent
subsets of broader non-violent movements. t.t Domestic terrorists differ from individuals who non-violently
campaign for social change, even though they may share similar anarchist or white supremacist ideological beliefs.

(U) Key Points

•         (UJlFOUO) Two violent clashes in 2016 in Sacramento and Anaheim between anarchist
          extremists and lawfully protesting white supremacists at legally permitted rallies highlight the
          attractiveness of such events to domestic extremists intent on committing violence.

•         (UIIFOUO) Some anarchist extremists and lawfully protesting white supremacists came to the
          events with weapons, suggesting that they were prepared to engage in violence. Most of the
          attackers, however, used makeshift weapons.

•



• (UIIFOUO) DHS defines domestic extremists as individuals based and operating entirely within the United States or
its territories without direction or inspiration from a foreign terrorist group or other foreign power who seek to further
political or social goals, wholly or in part, through unlawful acts of violence. The mere advocacy of political or social
positions. political activism, use of strong rhetoric, or generalized philosophic embrace of violent tactics may not
constitute extremism, and may be constitutionally protected.
t (UIfFOUO) DHS defines anarchist extremists as groups or individuals who facilitate or engage in acts of unlawful
violence as a means of changing the government and society in support of the belief that all forms of capitalism and
corporate globalization should be opposed and that governing institutions are unnecessary and harmful to society.
t (UlIFOUO) DHS defines white supremacist extremists as groups or individuals who facilitate or engage in acts of
unlawful violence directed at the federal government, ethnic minorities. or Jewish persons in support of their belief
that Caucasians are intellectually and morally superior to other races and their perception that the government is
controlled by Jewish persons.
    IA-OXXX-16
 fU) LAW fHFOIlCEMENT S£NSITJYE: Thr'-1IIOrbd (lJl1IflJ i> lIIiI _ iI II>< ~«                   _       -.
                                                                                      ~ (N'D), f'8I, <R! 0I/mPia - . ~ (oro) ond ""'" be _ _

 _    II>< frdrnJI~«nIib ,,""'''''''''), U 5 ~ ""'~ FU*>af<If ... ,......-a/IiOok, N - " rihG ...... "''''-. ~!Iqoondfl><s<"-
 _il~ _ _ be"","'"","""IIIiI~iI-.d_~i>G_"""~""'-""""
                                                                                                                                       f'8I, '" OIU
                                                                                                             """"-~""'til'-""'l"_be"""i>lqd
                                                                                                                                                               _NC.
 ~_,....,..-,,_ _ (i-Gm 1I><~1If<'I'l'. f~ ""'PtD/lIJOIM (i-Gm ~ pcmilf"'" ~m<rlrd                                    ~.-k.J    til"". _"" ...
    fU)  W......." ThiI _ _ ~1FOR0RlI:W.USE OM-YfUiIFOOOJ '-"""""'l"be<J«rl>jl<(i-Gm FU* ............... fto<dom<fIIt.....-Aa(l u..s.c. H1J- ~.­
 ~.,..             may be ...,.,.. (i-Gm FU* mom• ..-.do< II>< fto<dom «~Aa fl Wi.c. l51J- ~ iI '" """"-"'" --..( ~ tt<Jromirlod, ~ ... d oiIpoo<d 0( i> «DIfdGru 10iIIl DI-JS P<*r
    rrloIi>r"'f<XJO ~<Jndil_ .. be -.dOlI"'" pobir. 11><..-, ......... ~"""do - _ ........... "''''--p<io<<JPI>Iwdo( ... -                    DI-JS ot/i<i<i .-ond_ _
 >«IriJ <J/fi<i<* ""'" _1hcR lIIiI                OVOZln.<1lR <R! l:<y l<>O<ftO ~ '" /IfMlI<""'" ""'riIy <t/iDI_ finhor    .."..,. (i-Gm llH~
                                UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE




                                           (UIIFOUO) Ideological Justification for Violence

    (UffFOUO) Anarchist extremists adhere to varying violent interpretations of anarchist ideology: however, they generally
    desire a non-hierarchical society free from oppressive reQimes---includinQ those perceived as racist. As a result, we assess




(UIIFOUO) Recent Violence in Sacramento and Anaheim

(Ul/LES) Two separate incidents of violent clashes in Sacramento and Anaheim, California between
lawfully protesting white supremacists and anarchist extremists highlight that future similar events-such
as rallies, concerts, marches, and meetin s-are likeI to be flash oints for ideolo icall -ins ired
violence. We assess that




•      (U) On 26 June 2016 at the State Capitol building in Sacramento, violent anti-fascists, including
       anarchist extremist elements, attacked a group of white supremacists who gathered for a legally
       permitted rally, ~to protest globalization and in defense of the right to self-expression."l.2: Violent
       clashes occurred at multiple locations on the Capitol grounds between the two groups. Physical
       assaults included the use of 12-inch buck knives, pepper spray, wooden stakes used as clubs,
       rocks and bottles as projectiles, and bladed weapons. Additionally, according to _ _ , a
       loaded 9mm pistol was found at the scene, and the Capitol building was locked ~
       incident. 3 ,4 In total, the attack resulted in 12 people injured, 6 of whom were stabbed. 5 No arrests
       were made at the time of the incident; however, the investigation is ongoing.

•      (Ul/LES) On 27 February 2016, violence erupted at a legally permitted white supremacist rally in
       Anaheim after anarchist extremist elements of a violent anti-fascist group attacked white
       supremacists moments after the white supremacists arrived at the publically announced rally
       locations. According to _ _ , violent anti-fascists punched and kicked the white
       supremacists; hurled ro~d other projectiles; and assaulted them with makeshift
       weapons including wooden sticks, clubs, and a skateboard. 6 One of the white supremacists used
       a flagpole defensively as a weapon to stab the attackers, and two other anarchist extremists were
       stabbed with a knife and an unidentified weapon? On 30 June 2016, seven anarchist extremists
       were arrested on various charges of battery, assault, and resisting arrest related to the attack, and
       an additional attacker remains at large. s These seven anarchist extremists are awaiting trial, and
       no white supremacists were charged in relation to the incidenp·lO

•      (UIIFOUO) In an event we judge
       at a park in Lake Los Angeles, three     I e supremacls ex remls s were arres e a er a ege y
       harassing and throwing punches at a group of Hispanics. According to _ _ , the
       harassment consisted of yelling "Heil Hitler" and racial slurs while wavin~allet with a
       confederate flag. Additionally, the attackers also allegedly pulled knives on a family that tried to
       intervene and then fled when police arrived. There were no serious injuries during the attack. 11 In
       March 2016, the subjects were charged and later convicted in July 2016 on felony charges of

• (UffFOUO) Rally motivations have been included in this paper solely for the purpose of highlighting for law enforcement that
these types of events may be attractive targets for anarchist extremists intent on violent confrontation.



                                UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                                IAlI-OOOO2-000338                                                  Page 2 of 16
                          UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE



    assault with a deadly weapon: not a firearm, and each received a four year suspended prison
    sentence and served credit of 261 days in the Los Angeles County Jail. 12 .13

(UIIFOUO) Similar, although less violent, clashes between anarchist extremists and lawfully protesting
white supremacists occurred during rallies in Sacramento in 2012 and Los Angeles in 2010. Both of
these incidents resulted in injuries to police responders. Lethal weapons such as knives and firearms
used in the 2016 events were not found in the 2012 or 2010 rallies. This suggests




•   (UIIFOUO) In February 2012 at the State Capitol
    in Sacramento, suspected anarchist extremists                         SUNDAY JUNE                                                             26TH"",~">E"
    violently clashed with a group of white
    supremacists at the white supremacists' legally
    permitted rally intended to draw public attention to
                                                               SHUTDOWN
    black-on-white violence in South Africa. The
    anarchist extremists threw cans and bottles at the         NAZI RALLY!
                                                                      -~
    white supremacists and police officers. Two
    officers were injured after being struck by thrown


                                                               ~ \. =='---.a. ....__.'
    objects. The incident also resulted in an
    interruption to the city's light rail system. Some
    individuals in attendance claimed to have traveled                             ~

                                                                         _....__-
    from the San Francisco Bay area to attend the                       i'.!W' .. _:-w.
                                                                  - 0<" ._"              ~~                 ~ ........




                                                                                                                                                   _--. -
                                                                                     M .............,. at IlMlcaII_ _ .e.,...,




                                                                 --,._
    event. 16 Three anarchist extremists at the event
                                                                      .....
                                                               NAZIS fROM AU OVER lltE WUT COAST ARE COMINGlll
                                                                                                                                       __
    were arrested for resisting, delaying, or obstructing                                       t. _ _
                                                                                                                                  .. -..."",,._,,---"
                                                                              _
                                                                                  ~
                                                                                      k
                                                                                          .
                                                                                              .
                                                                                                  .
                                                                                                      .
                                                                                                          .
                                                                                                              .
                                                                                                                  .
                                                                                                                      .
                                                                                                                          .
                                                                                                                              .
                                                                                                                                  .
                                                                                                                                      .
                                                                                                                                          ,
                                                                                                                                              .
                                                                  .... -
                                                               ~..,_.~
    a law enforcement officer, as well as resisting an
    executive officer. One individual's charges were             .-,                  _--.               ...-..
                                                                                        _ .. _tIlJ,NoIICIM ..                                       Iadl .... _
    dismissed, and the others were convicted and                IlOHT1HQ,ASCt5M IS,\ MOftAl DUTY, NOT '" I"Olf11CAl Ofilllll
    served sentences of 60 days on a work project and             IOttOftIHQ mOl Offt.T KJlf'£nIAT'lS WHITE sUP.u.",Cytll

    180 days in jail. 17
                                                               STATE CAPITOL
                                                                       8:00 AM SHARp· W£ST SIDE STEPS
•   (U) In April 2010 at a white supremacist rally            I"In Mr,n         \'I ~'.'lml\lr,wml.II/"'~
    against illegal immigration on the south lawn of Los   (U) Anti-fascist flyer for 2016 Neo-Nazi Sacramento
    Angeles City Hall, individuals-including one          event. 14,15
    suspected anarchist extremist-attacked white
    supremacists by throwing rocks, branches, and other projectiles over the police line. The violence
    erupted after a white supremacist removed his shirt revealing his Nazi ~SS" lightning bolt tattoos-
    offending some individuals within the crowd. Additionally, projectiles were thrown at police officers
    who were attempting to quell the crowd. There were no injuries reported other than to police, and
    no arrests occurred at the event. 18

(UIIFOUO) Tactics, Techniques, and Procedures Used in Sacramento and Anaheim Events

(UIIFOUO) Anarchist extremists mobilized from across the region and state to participate in violence at
the Sacramento rally, and some were motivated to attend by the earlier violent clash in Anaheim. We




                          UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                          IAlI-OOOO2-000339                                                                                             Page 3 of 16
                              UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE


                                                                                                  UNClASSFIED

•




•




                                                                                               UNCLASSFED




    (U) Anti-fascist anarchist eldremists attack legally protesting
    white supremacists at a 2016 rally in Sacramento using makeshift
    weapons such as a skateboard on ground at lower right. Note
    the Celtic Cross symbol in white and red on left and right shields,
    a symbol of an identified USPER racist skinhead group in red on
    center shield, and a symbol of an identified USPER while
    supremacist movement in white on T-shirts. 22                         (U) A suspected anarchist extremist
                                                                          carries a homemade club for use in
                                                                          attacks on legally protesting white
                                                                          supremacists at the 2016 Sacramento
                                                                          rally.23




                              UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                              IAlI-OOOO2-000340                                    Page 4 of 16
                             UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



(U//FOUO) Many of the violent                                                                                UNCLASSIFIED
anti-fascists and anarchist extremists at
the 2016 events in Sacramento and
Anaheim wore “black bloc” attire—
dressing completely in black or dark
colors and wearing masks and
bandanas—to hide their identities from
law enforcement or journalists while
they committed violent acts against the
white supremacists.*

x   (U//FOUO) In recent decades, the
    use of black bloc tactics has
    become the tactical modus operandi
    of anarchist extremist violence in    (U) A Klansman is kicked in the face at a 2016 rally in Anaheim. Note
    the United States. According to       the Confederate battle flag patch on shirt and vehicle’s vanity license
    (b) (3) (A), (b) (7)(E) anarchist     plate number “KIGY”—a common acronym associated with the Klu
    extremists at the 2016 Sacramento     Klux Klan meaning “Klansman I Greet You”. Also note a possible
                                          edged weapon held by individual in upper right.24
    clash attempted to intimidate a
    news crew with violence to keep them from filming the event.25

x   (U//FOUO) Although intimidation of the press is more common among anarchist extremist groups
    in foreign locations, threats and violence targeting journalists are rare from US anarchist
    extremists.26,27,†,




* (U//FOUO) (b) (3), (b) (7)(E)                                            “black bloc” attire is commonly seen among
anarchist extremists during violent incidents. Such attire may also be worn by anarchist activists who are non-violent
adherents of anti-fascist movements, (b) (3), (b) (7)(E)
† (U//FOUO) One example occurred in April 2010 when a photographer photographing a rally protesting perceived police

brutality in Olympia, Washington was assaulted by a group of suspected anarchist extremists who surrounded him, pushed
him, slapped a cellphone out of his hand, spray-painted his camera, and threatened to throw him off a bridge, according to
(b) (3), (b) (7)(E)




                             UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                                             IALI-00002-000341                                                  Page 5 of 16
                       UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE



(UIIFOUO) Outlook

(UIIFOUO) We assess the threat of violent clashes between anarchist extremists and lawfully protesting
white supremacists at planned events throughout the nation during the remainder of 2016 and beyond-
such as rallies, meetings, protests,
counter-protests, concerts, book-                                                      UNCLASSFIED

si nin s, or olitical conventions-is




                                           (U) Anarchist extremists dressed in "black bloc' attire attempt to
                                           intimidate a cameraman to stop him from filming at the Sacramento
                                           rally. Note the individual on the left has a makeshift weapon known as
                                           ·smiley"-a chain with a lock on its end-hanging from his waist,
                                           ostensibly for use in attacks against wIlite supremacists.2l! A video of
                                           the events is also available. 29




                       UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                       IAlI-OOOO2-000342                                              Page 6 of 16
                         UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE




 (U) DHS I&A Perspective

 (UIIFOUO) History of Violent Clashes At Lawfully Protesting White Supremacist Events Across
 the United States

 (UIIFOUO) Anarchist extremists with anti-fascist motivations have a long history of violence, including
 reciprocal violence, against lawfully protesting white supremacists at planned events nationwide.
 Therefore, law enforcement should be aware the occurrence of such events could pose hazards to public
 safety, although such constitutionally-protected events often remain peaceful. Additionally, although
 much of the focus of this paper concerns the threat of anarchist extremists, white supremacist extremists
 have previously plotted against and attacked violent anti-fascists and anarchist extremists.

 •   (UJ/LES) In May 2015, suspected anarchist extremists violently clashed with lawfully protesting
     white supremacist during a lawful demonstration to support local police involved in an on-duty
     shooting of two African-Americans in Olympia, Washington. The brawl resulted in the smashing of
     vehicle windows, tire slashing, and physical assault, as well as the use of baseball bats by both
     sides, according                                         .30,31 Anarchist extremists in Washington
     State openly oppose a u y pro es Ing w I e supremacists, and routinely attend their events with
     the intent to disrupt or instigate violence. No arrests have been made.

 •   (UIIFOUO) Members of a white supremacist extremist group were arrested in Florida in May 2012
     on charges related to paramilitary training, hate crimes, illicit weapons, and conspiracy.l2 According
     to                      , the individuals allegedly discussed creating a disturbance in front of Orlando's
     city hall, firing into a building, and attacking an anti-fascist event with homemade weapons. 33 As of
     June 2013, one defendant pled guilty and was sentenced to prison, and two defendants received
     probation after pleading no contest to charges of participating in paramilitary training. 34 The leader
     of the group was convicted on two counts of teaching and conducting paramilitary training and
     received a six month jail sentence. 35

 •   (UJ/LES) In May 2012, suspected anarchist extremists, among a group of possibly 18 persons,
     assaulted perceived white supremacists in a Tinley Park, Illinois restaurant with batons and other
     club-like objects, according to media reporting. Five individuals of an Indiana-based anti-fascist
     group with close ties to the Chicago anti-fascist movement were arrested and later convicted on
     charges related to the attack. 36 Following the incident, Chicago anti-fascists and anarchist
     extremists posted the attacked white supremacists' personally identifiable information on their
     website, along with threatening statements. 31,38

 •   (UIIFOUO) During an October 2005 march in Toledo, Ohio, police were unable to prevent local
     residents and anti-fascists-including some anarchist extremists-from rioting for several hours
     following a Neo-Nazi rally against "black crime.~ The disturbances resulted in the arrest of 120
     rioters and the destruction of several local businesses. Toledo's mayor was forced to restore order
     by imposing a curfew. 39,40

(UIIFOUO) DHS and the National Network of Fusion Centers are interested in receiving tips and
information on activities related to threats to homeland security, terrorism, and violent extremism.
Comments, requests, or shareable intelligence may be directed to the Orange County Intelligence
Assessment Center (OCIAC) at ociac.org and the Central California Intelligence Center (CCIC) at (888)
884-8383 or www.sacrtac.org.




                         UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                         IAlI-OOOO2-000343                                        Page 7 of 16
                        UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE



(UI/FOUO) Appendix A: Potential Indicators of Planned Violence

(UJlFOUO) There are a number of potential indicators of planned criminal or violent activities at white
supremacist events. Some of these behavioral indicators may be constitutionally protected activities
and should be supported by additional facts to justify increased suspicion. Possible indicators of
planned criminal or violent activity which could arouse suspicion include:

•

•

•

•

•

•   (UI/FOUO)

•   (UI/FOUO)

•   (UI/FOUO)

•

•




                        UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                        IAlI-OOOO2-000344                                     Page 8 of 16
                             UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



(U//FOUO) Appendix B: Symbols Often Associated with Anarchist Extremists and
White Supremacist Extremists

(U) Anarchist Extremists: Symbology

(U//FOUO) In the context of planned events that escalate to violence, the following symbols are
commonly seen on signs and banners of anarchist extremists who engage in violent acts. (b) (3), (b) (7)(E)
                                                  these symbols may also be used by anarchists
who are non-violent adherents of anti-fascist movements, (b) (3), (b) (7)(E)


(U) Symbols




            UNCLASSIFIED
            Sources Symbols41,42,43,44,45


(U) Symbol Meanings:

(U) Anarchist Symbol - most common anarchist symbol; thought to represent anarchist maxim
“anarchy is order.”

(U) Antifascist Downward Arrow Symbol - symbol used by anti-Nazi movement in Germany in
years prior to World War II; designed to easily cover swastikas; meaning of arrows debated.

(U) Antifascist Flag - red denotes ties to workers movement; black symbolizes lawlessness/anarchy.

(U) Anti-Nazi Symbol - intended to counter swastika; often seen on patches/buttons/T-shirts.

(U) Good Night White Pride Symbol - common logo; often seen with different types of images of
assaults against white supremacists—such as punching, kicking, or using weapons.


(U) White Supremacist Extremists: Symbology, Numerical Codes, and Acronyms



                             UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                                             IALI-00002-000345                                    Page 9 of 16
                        UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




(U//FOUO) In the context of planned events that escalate to violence, (b) (3), (b) (7)(E)
                              the following is a sample of common acronyms, numerical codes, and
symbols observed by law enforcement on clothing, tattoos, signs, or banners of white supremacist
extremists who engage in violent acts. This list is general and not exhaustive, and specific group’s
symbols are not included. These symbols may also be used by non-violent adherents of white
supremacy, and some of these symbols have multiple meanings and are commonly utilized by
non-violent actors including adherents of non-violent cultural and religious movements. Law
enforcement should not take observance of these symbols alone as an indication of an individual’s
predilection to commit violence.

(U) Acronyms:
x (U) Race Over All (ROA)
x (U) Racial Holy War (RaHoWa)
x (U) Zionist Occupied Government (ZOG)
x (U) White Power (WP)
x (U) White Power World-Wide (WPWW)
x (U) Klansman I Greet You (KIGY)
x (U) A Klansman I Am (AKIA)

(U) Numbers:
x (U) 14 Words: “We Must Secure the Existence of Our People and a Future For White Children”
x (U) 18: “Adolf Hitler”, A=1st letter of alphabet, H=8th letter of alphabet”
x (U) 14/88: “14 Words/Heil Hitler”
x (U) 5 Words: “I Have Nothing to Say”
x (U) 23: “White”, W=23rd letter of alphabet
x (U) 4/20: Adolf Hitler’s birthday
x (U) 311: “KKK”, 3 X 11th letter of alphabet, K




                        UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                                        IALI-00002-000346                                   Page 10 of 16
                         UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE



(U) Symbols:




          UNCLASSIFIED
          (U) Sources Symbols46-57

(U) Symbol Meanings:

(U) Blood Drop Cross - primary symbol of KKK groups; symbolizes blood shed to protect the white
race.

(U) Boots and Laces - commonly seen on racist skinheads; white laces used to identify as a white
power skinhead, red laces sometimes indicate prior attack against a minority.

(U) Burning Cross - common KKK image, often used during rituals and to intimidate minorities.



                         UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                                         IALI-00002-000347                              Page 11 of 16
                       UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




(U) Celtic Cross - often used as a symbol of white pride.

(U) Valknot - Norse warrior symbol; often denotes willingness to give life for Norse God Odin,
generally in battle.

(U) Mjölnir/Thor’s Hammer - Norse symbol of strength; Thor is the god of thunder and his hammer
(Mjölnir) has power of lightning.

(U) Totenkopf/Death’s Head - Nazi imagery; symbol used by Hitler’s SS troops.

(U) Norse Runes - ancient European symbols; often used as a coded alphabet.

(U) Zyklon B - gas used by Nazis to kill Jews during holocaust.

(U) Sunwheel - ancient European symbol adopted by Nazis; swastika is a variant of sunwheel.

(U) Triskele - lesser known variant of swastika; popularized by South African white supremacists in
1970s.

(U) “SS” Lightning Bolts – runic characters appropriated by Nazi SS troops.




                       UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                                       IALI-00002-000348                                   Page 12 of 16
                          UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE




                                             (U) Source Summary Statement




 (U) To report suspicious activity, law enforcement, Fire·EMS, private security personnel, and emergency
 managers should follow established protocols; all other personnel should call 911 or contact local law
 enforcement. Suspicious activity reports (SARs) will be forwarded to the appropriate fusion center and FBI Joint Terrorism
 Task Force for further action. For more infonnation on the Nationwide SAR Initiative, visit
 hnp:/lnsi.ncirc.goY/resources.aspx.



(UI Tracked by:




                          UNCLASSIFIEDflLAW ENFORCEMENT SENSITIVE
                                                    IAlI-OOOO2-000349                                       Page 13 of 16
  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




(b) (3) (A)



  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                  IALI-00002-000350         Page 14 of 16
  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




(b) (3) (A)



  UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                  IALI-00002-000351         Page 15 of 16
    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE




(b) (3) (A), (b) (5)




    UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                    IALI-00002-000352         Page 16 of 16
